DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received by the office on 14 June 2021. Claims 15-32 are pending. Claims 1-14 are cancelled. Claims 15-32 are newly added.
Election/Restrictions
Applicant’s election without traverse of the invention of group I in the reply filed on 14 June 2021 is acknowledged.
Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 June 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22, 24- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/020065 to Kruth et al. (hereafter ‘065), made of record in applicant disclosure .
Regarding claim 15, ’65 teaches an apparatus for additively manufacturing three-dimensional objects, the apparatus comprising: an energy beam comprising: a first beam part extending between at least one beam guiding element and a build plane (FIG 2 items 1 and 2); and a second beam part transmitted through or scattered at the beam guiding element (FIG 2 items 2 and 3); an irradiation device comprising the at least one beam guiding element, the at least one beam guiding element configured to partially reflect the energy beam (FIG 2 items 4 and 2); and a determination device adapted to determine at least one parameter of the second beam part (FIG 2 item 8).
Regarding claim 16, ‘065 teaches the apparatus wherein the at least one beam guiding element is arranged between a collimating optical unit and a focusing optical unit (FIG 2 items 2, 3, 4).
Regarding claim 17, ‘065 teaches the apparatus wherein the determination device is adapted to calibrate a focal position of the energy beam at the collimating optical unit (paragraph 0016).
Regarding claim 18, ‘065 teaches the apparatus wherein the determination device is adapted to calibrate the focal position of the energy beam via a comparison of an actual focal position with a target focal position (paragraph 0123).
Regarding claim 19, ‘065 teaches the apparatus wherein the determination device is adapted to determine the at least one parameter during a manufacturing process (paragraph 0047).
Regarding claim 20, ‘065 teaches the apparatus wherein the at least one parameter of the second beam part comprises at least one of: an energy beam power; an energy beam intensity; a beam profile of the energy beam; a focal position of the energy beam; or a focal shift of the energy beam (paragraph 0048).
Regarding claim 21, ‘065 teaches the apparatus wherein the determination device is adapted to determine a power of the energy beam with an integral of an energy beam intensity distribution (paragraph 0104).
Regarding claim 22, ‘065 teaches the apparatus wherein the determination device is adapted to determine a position of the energy beam relative to at least one optical unit (paragraph 0100).
Regarding claim 24, ‘065 teaches the apparatus further comprising a calibration unit adapted to adjust a position of at least one optical unit relative to the energy beam path (FIG 2 item 2).
Regarding claim 25, ‘0656 teaches the apparatus wherein the calibration unit is adapted to adjust the position of at least one optical unit relative to the energy beam path in at least two dimensions (FIG 2 item 2).
Regarding claim 26, ‘065 teaches the apparatus wherein the determination device comprises: a first determination unit adapted to determine the at least one parameter (FIG 2 
Regarding claim 27, ‘065 teaches the apparatus wherein the at least one second parameter comprises at least one of: a heat dissipation in the build plane; a temperature of at least one region in the build plane; a position of the spot of the energy beam; a focal position and/or a focal shift of the energy beam; or a coma of the energy beam (paragraph 0034).
Regarding claim 28, ‘065 teaches the apparatus wherein at least one of the first determination unit or the second determination unit comprises an optical detection element (paragraph 0036).
Regarding claim 29, ‘065 teaches the apparatus wherein the optical detection element comprises a photo diode (paragraph 0033).
Regarding claim 30, ‘065 teaches the apparatus further comprising at least one damping unit adapted to reduce an intensity of the second beam part FIG 2 items 5, 7, 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘065 as applied to claim 22 above, and further in view of U.S. Patent Application Publication 2009/0051935 to Guthrie Cooper (‘935 hereafter).
Regarding claim 23, ‘065 does not teach gaussian fitting. In the same field of endeavor, additive manufacturing, ‘935 teaches the apparatus wherein the determination device is adapted to determine the position of the energy beam relative to a collimating optical unit based at least in part on a Gaussian fit (paragraph 0067) for the benefit of locating the beam position with a small error. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘065 with those of ‘935 for the benefit of precisely controlling the position of the energy beam.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743